DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/18/2020, 03/11/2020, and 09/09/2021 have been considered by the examiner.

Specification
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. With respect to claims 1 and 11, the claims recite “collect data on a turbidity of a fuel tank at each of a plurality of fueling stations” and “select a 
The limitations recited above is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor”, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “collect data on a turbidity of a fuel tank at each of a plurality of fueling stations” in the context of the claim encompasses the user collecting information regarding the turbidity of fuel tanks at a plurality of fueling station. Collecting information is a process that can be done mentally. Furthermore, the step of “select a fueling station based on the collected data” in the context of the claim encompasses the user choosing a fuel station based on the collected information regarding the turbidity of fuel tanks. This can be done by looking at the data concerning the turbidity of fuel tanks and choosing a station with the least amount of fuel turbidity, which is a process that can be done in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim recites an additional element – using a processor to perform the recited steps. The processor in the above steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, the step of moving a vehicle to the selected fueling station is taught in the primary prior art reference Guo et al. US20170316635A1 (see Para. 0043, “After determining the destination gas station, the driverless vehicle may go to the destination gas station based on the driving route information of the destination gas station”). Accordingly, the step of moving a vehicle to a location such as a selected fueling station is a well-understood, routine, and conventional activity in the field. For these reasons, there is no inventive concept and the claim is not patent eligible.
Claims 2-10 and 12-20 are rejected under 35 U.S.C. 101 as being dependent on rejected claims 1 and 11 and for failing to cure the deficiencies cited above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 9-10, 15, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 line 3 recites “amenities available at the fueling stations”, however, it is unclear to the examiner what comprises an “amenity”. Does an amenity include other services at a fueling station that does not include refueling? As currently presented, the claim fails to clearly recite the metes and bounds of the claims, which renders the claims indefinite. The examiner will interpret “amenities”, as any services that can be included at a fueling station. The same rational applies to claim 15. Appropriate correction is required.
Claim 9 recites “determine a time of refueling of each fuel tank at each of the fueling stations” but it is unclear to the examiner what comprises a “time of refueling”. Does a time of refueling include a date at which refueling took place? Or does it include the time it takes (i.e. refueling time) to fill the fueling tank at the fueling station. As currently presented, the claim fails to clearly recite the metes and bounds of the claims, which renders the claims indefinite. The examiner will interpret “time of refueling” as a date (i.e. time of day) in which refueling took place. The same rational applies to claim 19. Appropriate correction is required.
The same rational applies to claim 20. Appropriate correction is required. 
Claim 10 recites “determine the refueling time based on collected data on at least one of a coolant temperature of a vehicle, an atmospheric ozone level, and air quality”, however it is unclear to the examiner what is being refueled (i.e. a fuel tank at a fuel station or a fuel tank of a vehicle).  As currently presented, the claim fails to clearly recite the metes and bounds of the claims, which renders the claims indefinite. The examiner will interpret “refueling time”, as the refueling time to refuel the tank of a vehicle. The same rational applies to claim 20. Appropriate correction is required.
Claim 10 recites “at least one of a coolant temperature of a vehicle”, while claim 1 recites “move a vehicle to the selected fueling station”. It is not clear to the examiner if the vehicle recited in claim 10 refers to the same vehicle as recited in claim 1. The examiner recommends changing claim 10 to “at least one of a coolant temperature of the vehicle. The same rational applies to claim 20. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 11-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gale et al. US20150316406A1 (henceforth Gale) in view of Guo et al. US20170316635A1 (henceforth Guo)

Regarding claim 1,
Gale discloses:
A system, comprising a computer programmed to: collect data on a turbidity of a fuel tank at each of a plurality of fueling stations;
(See Fig. 2 and Para. 0032, “FIG. 2 shows an illustrative example of a process for identifying optimal refueling locations. The illustrative embodiments can be used to evaluate the effectiveness of fuel from varied stations on a particular vehicle. Since stations may use different purity levels of fuel, and may, unfortunately, sometimes engage in less than savory behavior, users (and, for example, regulators), can measure the effectiveness of fuel and levels of fuel output.” Further see Para. 0035, “the process retrieves stored data relating to fuel usefulness from various locations 203
select a fueling station based on the collected data; (See Fig. 2 block 211 and block 215, and Para. 0037)

Gale discloses guiding the users to the optimal refueling locations (See Para. 0033), but it does not specifically state moving a vehicle to the selected fueling station. 
However, Guo teaches:
move a vehicle to the selected fueling station 
(See Para. 0043, “After determining the destination gas station, the driverless vehicle may go to the destination gas station based on the driving route information of the destination gas station”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gale to incorporate the teachings of Guo to include “moving a vehicle to the selected fueling station” for automatic refueling of a driverless vehicle, (Para. 0002 Guo) when the vehicle needs refueling when gasoline runs out. Further in Para. 0004 of Guo, “some gas stations that cannot be easily found or have few filling vehicles are often in an idle state. As a result, the vehicle refueling efficiency is rather low. The irregular distribution of gas stations aggravates the problem of low refueling efficiency, especially for those who drive to unfamiliar places.” Determining a fuel station and moving the vehicle to the selected fuel station will further increase refueling efficiency for those who drive to unfamiliar places.


Gale discloses,
wherein the computer is further programmed to select the fueling station based on a sum of a plurality of weighted factors including at least one weighted factor based on the collected turbidity data.
(Selectin the fuel station is based on the collected turbidity data (See Para. 0032, “different purity levels of fuel,”) and another weighted factor such as the current vehicle location 209 (See Para. 0037) and data from aggregated driver experiences (See Para. 0037).) Further see Para. 0075, ““Fuel can be evaluated on a variety of factors. A non-limiting list of factors upon which analysis may be provided includes, but is not limited to, refueling location, brand, vehicle type in which the fuel is analyzed, driving style of the driver while the fuel analysis is performed, mix of different drivers using a vehicle in which fuel is analyzed”.)

Regarding claim 3,
Gale discloses,
wherein the computer is further programmed to weight the factors based on user input
(See at least Para. 0035, “driver initiated indication” and Para. 0075, “Fuel can be evaluated on a variety of factors. A non-limiting list of factors upon which analysis may be provided includes, but is not limited to, refueling location, brand, vehicle  driving style of the driver while the fuel analysis is performed, mix of different drivers using a vehicle in which fuel is analyzed”.)

Regarding claim 4,
Gale discloses,
wherein the computer is further programmed to weight the factors based on user operation of the vehicle.
(See Para. 0075, “driving style of the driver while the fuel analysis is performed”.)

Regarding claim 5,
Gale does not specifically state wherein the plurality of factors includes factors based on collected data on at least one of an occupancy level of the fueling stations and amenities available at the fueling stations.
However, Guo teaches,
wherein the plurality of factors includes factors based on collected data on at least one of an occupancy level of the fueling stations and amenities available at the fueling stations.
(See Para. 0006, “ the preselected gas station information comprising location information of a preselected gas station, driving route information of the preselected gas station, and refuel-queuing information of the preselected gas station corresponding to a refuel-queuing condition, the refuel-queuing condition comprising at least one of waiting time for refueling, a distance to comprising at least one of a number of idle automatic refueling terminals and a number of vehicles waiting for refueling “ The refuel-querying information corresponds to an occupancy level of the fuel stations and it further comprises amenities available (i.e. idle automatic refueling terminals) at the fueling stations.) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gale to incorporate the teachings of Guo to include “wherein the plurality of factors includes factors based on collected data on at least one of an occupancy level of the fueling stations and amenities available at the fueling stations” for automatic refueling of a driverless vehicle, (Para. 0002 Guo) when the vehicle needs refueling when gasoline runs out. Further in Para. 0004 of Guo, “some gas stations that cannot be easily found or have few filling vehicles are often in an idle state. As a result, the vehicle refueling efficiency is rather low. The irregular distribution of gas stations aggravates the problem of low refueling efficiency, especially for those who drive to unfamiliar places.” Determining an occupancy level of the fuel stations would increase the fueling efficiency by finding a fueling station that is readily available.

Regarding claim 7,
Gale 
wherein the computer is further programmed to select the fueling station based on a distance between a predetermined route and each of the plurality of fueling stations. (See Para. 0071-0073)

Regarding claims 11-15 and 17,
All limitations have been examined with respect to the system in claims 1-5 and 7. The method taught/disclosed in claims 11-15 and 17, can clearly perform the system of claims 1-5 and 7. Therefore claims 11-15 and 17 are rejected under the same rationale.


Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gale and Guo further in view of ENDO, HIROYUKI  JP2002123524A (henceforth Hiroyuki)

	
Regarding claim 6, 
Gale and Guo discloses the limitations as recited above in claim 1. Gale does not specifically state wherein the computer is further programmed to determine a time elapsed since replacement of a fuel filter of the vehicle and to select the fueling station based on the time elapsed. 
However, Hiroyuki teaches:
wherein the computer is further programmed to determine a time elapsed since replacement of a fuel filter of the vehicle and to select the fueling station based on the time elapsed.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gale to incorporate the teachings of Hiroyuki to include “determining a time elapsed since replacement of a fuel filter of the vehicle and to select the fueling station based on the time elapsed” in order to improve convenience of the user, since the “diesel particulate filter can be replaced at the gas station 20 where the user stops, which improves convenience” (Para. 0044, Hiroyuki)

Regarding claim 16,
Gale, Guo, and Hiroyuki discloses the same limitations as recited above in claim 10. 

Claims 8 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Gale and Guo further in view of Gresak et al. US20100023162A1 (henceforth Gresak)

Regarding claim 8,
Gale discloses the limitations as recited above in claim 1. Gale does not specifically state wherein the computer is further programmed to select the fueling station based on an estimated fuel level of the fuel tank at each of the plurality of fueling stations.
However, Gresak teaches:
wherein the computer is further programmed to select the fueling station based on an estimated fuel level of the fuel tank at each of the plurality of fueling stations. (See at least Para. 0008, the fuel station is selected based on a fuel tank level in the fuel reservoirs of self-service gasoline stations.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gale to incorporate the teachings of Gresak to include “selecting the fueling station based on an estimated fuel level of the fuel tank at each of the plurality of fueling stations” in order to easily determine available fuel tanks “by periodically determining the available amount of fuel in the fuel reservoirs the fuel levels in the unmanned gasoline stations, said payload containers and the tanks of gasoline supply vehicles, fuel reservoirs of tank farms can easily be determined and made available for further processing.” (Para. 0009, Gresak) 

Regarding claim 18,
Gale, Guo, and Gresak discloses the same limitations as recited above in claim 10. 

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gale and Guo further in view of Surnilla et al. US20110137470A1 (henceforth Surnilla)

Regarding claim 10,
Gale discloses the limitations as recited above in claim 1. Gale does not specifically state determine the refueling time based on collected data on at least one of a coolant temperature of a vehicle, an atmospheric ozone level, and air quality.
However, Surnilla teaches:
determine the refueling time based on collected data on at least one of a coolant temperature of a vehicle, an atmospheric ozone level, and air quality.
(See Para. 0043, “At 310, based on the vehicle trip plan and navigational inputs received from the vehicle positioning device in the vehicle, predicted future environmental conditions for the vehicle trip plan may be determined. The predicted future environmental conditions may include one or more of an ambient temperature, ambient altitude, road grade, ambient pressure, ambient humidity, and weather conditions at the destination and along the planned travel route. For example, if the trip plan calls for mountainous driving in dry weather, a greater amount of ethanol may be used over the trip, than for a plan that calls for driving in the routines may generate different requested fuel filling amounts to be provided at the filling station.” A different requested fuel filling amounts correspond to a different refueling time, and the requested fuel filling amounts are based on the collected data using the predicted future environmental conditions.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gale to incorporate the teachings of Surnilla to include determining the refueling time based on collected data on at least one of a coolant temperature of a vehicle, an atmospheric ozone level, and air quality such that “a fueling system may facilitate refueling operations by reducing the amount of operator effort required. By displaying fueling profiles that take into account vehicle operating conditions, vehicle performance history, vehicle travel plans, and environmental conditions, vehicle refueling operations may be simplified for a vehicle operator, and may be performed with minimal operator input, without affecting vehicle performance”. Refueling is facilitated by taking into account vehicle environmental conditions.

Regarding claim 20,
Gale, Guo, and Surnilla discloses the same limitations as recited above in claim 10. 
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Delp US20160139600A1 discloses a refueling method and system. The autonomous vehicle can determine the current fuel level and compare this value to a required fuel level to complete a planned vehicle path, based, for example, on the destination programmed for the autonomous vehicle. If the required fuel level is less than the current fuel level, the autonomous vehicle can identify one or more refueling or recharging stations proximate to the planned vehicle path. The autonomous vehicle can then request that the driver or passenger select one of the refueling stations identified, and if a selection is received, the autonomous vehicle can update its planned vehicle path to include a stop at the refueling station. (Para. 0002)
Abuelsaad US20160091338A1 discloses generating a list of fuel stations which are within driving range of the road vehicle based on the fuel mileage of the road vehicle. The list also comprising fuel stations which are outside the driving range of the road vehicle. The list includes a price of the fuel and brand of the fuel at each of the fuel stations. The list of fuel stations are provided to a user of the road vehicle. An input is received from the user selecting a fuel station for refueling. (Abstract)
Lee US20150106001A1 discloses an estimated fuel consumption that is determined for a route for a vehicle at least in part on the estimated fuel consumption. It is determined that an amount of fuel in the vehicle is insufficient for the vehicle to traverse the route and/or one or more waypoints may be identified within a 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334. The examiner can normally be reached M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.J.L./
Examiner




/RAMI KHATIB/Primary Examiner, Art Unit 3669